68 F.3d 479
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Jerome RANSOM, Appellant,v.SPRINGFIELD R-12 PUBLIC SCHOOL DISTRICT, Appellee.
No. 94-4063.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 12, 1995.Filed Oct. 19, 1995.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
After receiving a right-to-sue letter from the Equal Employment Opportunity Commission, Jerome Ransom brought this hostile work environment action under 42 U.S.C. Sec. 2000e, et seq.  (Title VII), and 42 U.S.C. Sec. 1981.  Following a bench trial at which the parties presented evidence regarding three incidents of alleged racial harassment, the district court1 granted judgment for defendant, concluding that racial attitudes and statements were not so pervasive as to create an abusive working environment violative of Title VII.  Ransom appeals.  He has filed a pro se reply brief and appendix which includes materials not presented to the district court and which defendant has moved to strike.


2
Having carefully reviewed the record, we conclude the district court did not clearly err in finding that Ransom's work environment was not hostile.  See Buskus v. Southwestern Bell Yellow Pages, 951 F.2d 946, 947 (8th Cir.1991) (standard of review).  In reaching its decision, the district court considered the totality of the circumstances.  See Harris v. Forklift Sys., Inc., 114 S.Ct. 367, 371 (1993);  Stacks v. Southwestern Bell Yellow Pages, Inc., 27 F.3d 1316, 1327 (8th Cir.1994) (sexual harassment case).  Defendant's motion to strike Ransom's reply brief and appendix is granted.  See Dakota Indus., Inc. v. Dakota Sportswear, Inc., 988 F.2d 61, 63 (8th Cir.1993) (appellate court generally cannot consider evidence not contained in record below).


3
Accordingly, the judgment is affirmed.



1
 The Honorable James C. England, United States Magistrate Judge for the Western District of Missouri, to whom the case was referred for final disposition by consent of the paries pursuant to 28 U.S.C. Sec. 636(c)